DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated August 21, 2020.
	Claims 1-20 are pending and have been examined.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, Applicant states "adjusting the operation of the task system adjusting operations of the task system," this appears to be an inadvertent error, as the adjustment of the task system occurs twice.  
  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 15-17, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 12-15, 17, and 18 of copending Application No. 16/886,925 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because see the following:

Claim
Instant
Claim
Reference
1
A method, comprising: interpreting an energy resource utilization requirement for a task system; interpreting a behavioral data source, wherein the behavioral data source comprises entity behavioral data for an entity associated with the task system; forecasting a forward market price for an energy credit resource in response to the energy resource utilization requirement and the behavioral data source; and performing one of adjusting an operation of the task system or executing a transaction, in response to the forecast of the forward market price for the energy credit resource.  
1
A method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task; interpreting a behavioral data source; operating a machine to forecast a forward market value for a resource in response to the resource utilization requirement and the behavioral data source; and performing one of adjusting an operation of the task system or executing a transaction, in response to the forecast of the forward market value for the resource.
2
The method of claim 1, wherein the behavioral data source comprises an automated agent behavioral data source, a human behavioral data source, or a business entity behavioral data source.  
5
wherein the behavioral data source comprises at least one of an automated agent behavioral data source, a human behavioral data source, and a business entity behavioral data source.
3
The method of claim 1, wherein the energy resource utilization requirement comprises a first energy resource, and wherein the energy credit resource of the forward market price comprises an energy credit for the first energy resource, or an energy credit for a second energy resource that can be substituted for the first energy resource.  
12
the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises at least one of: the first resource; and a second resource that can be substituted for the first resource.
4
The method of claim 3, further comprising determining a substitution cost of the second energy resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second energy resource.  
13
comprising operating the machine to determine a substitution cost of the second resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second resource.
5
The method of claim 4, further comprising determining at least a portion of the substitution cost of the second energy resource as an operational change cost for the task system.  
14
determining at least a portion of the substitution cost of the second resource as an operational change cost for the task system.
6
The method of claim 4, wherein the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling one of the energy credit for the first energy resource or the energy credit for the second energy resource on a market for at least one of the energy credit for the first energy resource or the energy credit for the second energy resource.  
15
the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling one of the first resource or the second resource on a market for at least one of the first resource or the second resource.
7
The method of claim 1, wherein the adjusting the operation of the task system adjusting operations of the task system to increase or reduce the energy resource utilization requirement.  
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of. adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource; and accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.
8
The method of claim 1, wherein the adjusting operations of the task system comprises adjusting operations of the task system to time shift at least a portion of the energy resource utilization requirement.  
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of. adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource; and accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.
9
The method of claim 1, wherein the adjusting operations of the task system comprises: adjusting operations of the task system to substitute utilization of a first energy resource for utilization of a second energy resource; or accessing an external provider to provide at least a portion of the task.  
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of. adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource; and accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task
10
The method of claim 1, wherein the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling the energy credit resource on a market for the energy credit resource.  
18
the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling the resource on a market for the resource.
11
A transaction-enabling apparatus comprising a controller, wherein the controller is configured to: interpret an energy resource utilization requirement for a task system; interpret a behavioral data source, wherein the behavioral data source comprises behavioral data for an entity associated with the task system; operate a machine to forecast a forward market value for an energy credit for the energy resource in response to the energy resource utilization requirement and the behavioral data source; and perform one of adjusting an operation of the task system or executing a transaction in response to the forecast of the forward market value for the energy credit for the energy resource.  
1
A method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task; interpreting a behavioral data source; operating a machine to forecast a forward market value for a resource in response to the resource utilization requirement and the behavioral data source; and performing one of adjusting an operation of the task system or executing a transaction, in response to the forecast of the forward market value for the resource.
12
The apparatus of claim 11 wherein the energy resource utilization requirement comprises a first energy resource, and wherein the energy credit resource of the forward market value comprises an energy credit for the first energy resource, or an energy credit for a second energy resource that can be substituted for the first energy resource.  
17
wherein the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of. adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource; and accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.
13
The apparatus of claim 12, wherein the behavioral data comprises merger and acquisition behavior for a source of the first energy resource, or a source for the second energy resource.  
12
wherein the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises at least one of: the first resource; and a second resource that can be substituted for the first resource.
15
The apparatus of claim 11, wherein the adjusting the operation of the task system comprises adjusting operations of the task system to time shift at least a portion of the energy resource utilization requirement.  
17
wherein the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of. adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource; and accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.
16
A transaction-enabling system, comprising: a machine having an energy task requirement; and a controller, comprising: an energy resource requirement circuit structured to determine an energy resource utilization requirement for the machine to service the energy task requirement; an external data acquisition circuit structured to acquire behavioral data from a behavioral data source, wherein the behavioral data source comprises behavioral data for an entity associated with the machine; a forward market forecast circuit structured to forecast a forward market value for an energy credit for the energy resource in response to the energy resource utilization requirement and the behavioral data; and a response circuit structured to adjust an operation of the machine or executing a transaction in response to the forecast of the forward market value for the energy credit for the energy resource.  
1
A method, comprising: interpreting a resource utilization requirement for a task system having at least one of a compute task, a network task, or a core task; interpreting a behavioral data source; operating a machine to forecast a forward market value for a resource in response to the resource utilization requirement and the behavioral data source; and performing one of adjusting an operation of the task system or executing a transaction, in response to the forecast of the forward market value for the resource.
17
The system of claim 16, wherein the energy resource utilization requirement comprises a first energy resource, and wherein the energy credit of the forward market value comprises an energy credit for the first energy resource, or an energy credit for a second energy resource that can be substituted for the first energy resource.  
12
the resource utilization requirement comprises a first resource, and wherein the resource of the forward market value comprises at least one of: the first resource; and a second resource that can be substituted for the first resource.
20
The system of claim 17, wherein the adjusting the operation of the machine comprises accessing an external provider to provide at least a portion of the energy task requirement.
17
the performing comprises adjusting the operation of the task system, and wherein the adjusting further comprises at least one operation selected from the operations consisting of. adjusting operations of the task system to increase or reduce the resource utilization requirement; adjusting operations of the task system to time shift at least a portion of the resource utilization requirement; adjusting operations of the task system to substitute utilization of a first resource for utilization of a second resource; and accessing an external provider to provide at least a portion of at least one of the compute task, the network task, or the core task.



	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim(s) 1 and 11, which are similar in scope, recite(s) the following abstract idea:
	A method, comprising: interpreting an energy resource utilization requirement for a task system; interpreting a behavioral data source, wherein the behavioral data source comprises entity behavioral data for an entity associated with the task system; forecasting a forward market price for an energy credit resource in response to the energy resource utilization requirement and the behavioral data source; and performing executing a transaction, in response to the forecast of the forward market price for the energy credit resource.
	Claim 16 recites the following abstract idea:
	determine an energy resource utilization requirement for the machine to service the energy task requirement; acquire behavioral data from a behavioral data source, wherein the behavioral data source comprises behavioral data for an entity associated with the machine; forecast a forward market value for an energy credit for the energy resource in response to the energy resource utilization requirement and the behavioral data; and structured to execute a transaction in response to the forecast of the forward market value for the energy credit for the energy resource.
	The steps describe an abstract idea that is a certain method of organizing activity – a commercial interaction, because an energy task requirement is determined and then a transaction is performed; or an operation performed.  These are a commercial interaction because a transaction is determined and executed based on received and determined information.  Therefore, Applicant has recited an abstract idea that is a juridical exception.  
	Applicant has recited the following additional elements:
	Claim 1 recites the following:
	adjusting an operation of the task system
	Claim 11 recites the following:
	A transaction-enabling apparatus comprising a controller, wherein the controller is configured to:
	Operate a machine
	adjusting an operation of the task system
	Claim 16 recites the following:
	A transaction-enabling system, comprising: a machine having an energy task requirement; and a controller, comprising:
	adjusting an operation of the task system
	Named circuits (energy resource requirement; external data acquisition; etc.)
	This judicial exception is not integrated into a practical application.  The additional elements listed above are recited at a high level of generality and are elements that amount to no more than emery instructions to apply the exception using a generic computer step or component.  The generic computing steps and components are an apparatus; a system; a controller; named circuits; operating a machine; adjusting an operating of the task system, which under a broadest reasonable interpretation is a step performed by a computer.  These elements both alone and in combination are generic computing steps and components operating in their ordinary capacity, which does not integrate the abstract idea into a practical application.
	Because of this, the claims are directed to the abstract idea identified above.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, per the rationale in Prong 2
(the practical application step), above, the same rationale is carried over for Step 2B. Therefore, the additional elements, both alone and in combination, are not significantly
more than the abstract idea.
	Claims 2-10; 12-15; and 17-20 further define the abstract idea of the independent claims with further abstract idea steps.  
	Therefore, claims 1-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 7-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti").
Per claims 1 and 11, which are similar in scope, Sanders teaches A method, comprising: interpreting an energy resource utilization requirement for a task system in par 0372: "steps may further include measuring a user site demand by reading one or more site loads 01026; selecting an active mode corresponding to the requested mode of the highest priority program 01028; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events 01030; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus 01032; reacting to demand conditions to match the site demand measurement with an inverter power output 01034; and controlling the inverter to dispatch the matching power output 01036. This configuration may further include steps for calculating one or more offset demand amounts associated with reducing one or more grid demand amounts 01038; calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 01040."
Per claim 11, specifically, Sanders teaches a transaction-enabling apparatus comprising a controller, wherein the controller is configured to in par 0384: "including computer-usable readable storage medium having computer-readable program code embodied therein for causing a computer system to perform methods for one or more programs of one or more networked distributed energy resource energy storage apparatus 06001"
Sanders then teaches and performing one of adjusting an operation of the task system or executing a transaction, in response to the … market price for the energy credit resource in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062."
Sanders does not teach interpreting a behavioral data source, wherein the behavioral data source comprises entity behavioral data for an entity associated with the task system
Nicoara teaches measuring power consumption of web pages and correlating the amount of power consumed with a mobile device's access of a web page.  See abstract.
Nicoara teaches interpreting a behavioral data source, wherein the behavioral data source comprises entity behavioral data for an entity associated with the task system in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages " inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.  
Sanders and Nicoara do not teach forecasting a forward market price for an energy credit resource in response to the energy resource utilization requirement and the behavioral data source.
Bharti teaches evaluating energy suppliers to meet demand for a distribution grid.  See abstract.  
Bharti teaches forecasting a forward market price for an energy credit resource in response to the energy resource utilization requirement and the behavioral data source in par 047: "At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks. At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier."  Each user teaches behavioral data source.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on behavioral data source teaching of Sanders and Nicoara with the forward market teaching of Bharti because Bharti teaches that needs can be met to give more value to large value contracts.  See pars 002-003.  Because Bharti's teaching would make electricity (energy) procurement more efficient and cost effective, one would be motivated to modify Sanders and Nicoara with Bharti.  
Per claim 2, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders does not teach the behavioral data source comprises an automated agent behavioral data source, a human behavioral data source, or a business entity behavioral data source.
Nicoara teaches the behavioral data source comprises at least one of an business entity behavioral data source in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured.  These are business entities because their websites are embodiments of their services.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a business entity behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages "inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.
Per claim 7, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches the adjusting the operation of the task system adjusting operations of the task system to increase or reduce the energy resource utilization requirement in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062"  See also par 0153: "The goal of a peak load reduction application is to reduce a site's load on the grid during a “diurnal peak load” period defined by a utility company. Peak load periods vary greatly reflecting differing geographies, seasonal weather patterns, load profiles, regulatory frameworks, and business models across various utility providers."
Per claims 8 and 15, Sanders, Nicoara, and Bharti teach the limitations of claim 1 and 11, above.  Sanders further teaches the adjusting operations of the task system comprises adjusting operations of the task system to time shift at least a portion of the energy resource utilization requirement in par 0104: " using an amount of available stored energy provided by one or more renewable energy sources at a later time when the cost of energy sold by one or more utilities is more expensive than the cost of said available stored energy provided by one or more renewable energy sources"  See also par 0132: "the SIS time-shifts energy generated from PV/solar panels or other renewable energy generation sources and/or energy drawn from the grid to maximize peak load reduction for a home or business."
Per claim 9, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches the adjusting operations of the task system comprises: adjusting operations of the task system to substitute utilization of a first energy resource for utilization of a second energy resource; or accessing an external provider to provide at least a portion of the task in par 0153: "Another function of the one or more DER-ES apparatus and site integration systems is to supplement solar or renewable energy generation on site with locally stored energy to maximize energy dispatch over the course of the peak load period while ensuring a predictable rate of dispatch, thereby flattening or shaping the resulting load profile throughout the period."
Per claim 10, Sanders, Nicoara, and Bharti teach the limitations of claim 1, above.  Sanders further teaches the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling the energy resource on a market for the energy resource in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062."
Sanders does not teach energy credit resource.
Bharti teaches energy credit resource in par 047: "At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks. At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier."  Each user teaches behavioral data source.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on behavioral data source teaching of Sanders and Nicoara with the energy credit resource of Bharti because Bharti teaches that needs can be met to give more value to large value contracts.  See pars 002-003.  Because Bharti's teaching would make electricity (energy) procurement more efficient and cost effective, one would be motivated to modify Sanders and Nicoara with Bharti.  
Per claim 14, Sanders, Nicoara, Bharti, and Lange teach the limitations of claim 11, above.  Sanders does not the behavioral data comprises energy consumption behavior of the task system.
Nicoara teaches the behavioral data comprises energy consumption behavior of the task system in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured.  These are business entities because their websites are embodiments of their services.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a business entity behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages "inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.  
	Per claim 16, Sanders teaches transaction-enabling system, comprising: a machine having an energy task requirement; and a controller, comprising: in par 0384: "including computer-usable readable storage medium having computer-readable program code embodied therein for causing a computer system to perform methods for one or more programs of one or more networked distributed energy resource energy storage apparatus 06001"
	Sanders then teaches an energy resource requirement circuit structured to determine an energy resource utilization requirement for the machine to service the energy task requirement in par 0372: "steps may further include measuring a user site demand by reading one or more site loads 01026; selecting an active mode corresponding to the requested mode of the highest priority program 01028; implementing the active mode of the highest priority program to coordinate one or more energy resources in one or more local events 01030; housing an inverter in a common enclosure within the distributed energy resource energy storage apparatus 01032; reacting to demand conditions to match the site demand measurement with an inverter power output 01034; and controlling the inverter to dispatch the matching power output 01036. This configuration may further include steps for calculating one or more offset demand amounts associated with reducing one or more grid demand amounts 01038; calculating one or more offset demand amounts associated with avoiding one or more grid power export amounts 01040."
	Sanders then teaches and a response circuit structured to adjust an operation of the machine or executing a transaction in response to the … market value for the energy credit for the energy resource in par 0433: " In other aspects, the method further comprises steps for selecting one or more methods to schedule time periods to sell locally stored and locally generated energy back to a utility power grid 16056; defining price points of power obtained from a utility power grid at which a user will discharge energy stored in the one or more energy storage devices of the one or more DER-ES apparatus 16058; defining a percentage of maximum capacity of stored energy in one or more of the energy storage devices of the one or more DER-ES apparatus that may be discharged in a single cycle 16060; correlating the price points of power with the percentage of maximum capacity of the one or more energy storage devices of the one or more DER-ES apparatus 16062."
	Sanders does not teach an external data acquisition circuit structured to acquire behavioral data from a behavioral data source, wherein the behavioral data source comprises behavioral data for an entity associated with the machine.
Nicoara teaches measuring power consumption of web pages and correlating the amount of power consumed with a mobile device's access of a web page.  See abstract.
Nicoara teaches an external data acquisition circuit structured to acquire behavioral data from a behavioral data source, wherein the behavioral data source comprises behavioral data for an entity associated with the machine in Par 028: "Turning now to FIG. 1, the system setup 100 used in certain embodiments of the present invention is depicted. A power measurement device 110, such as a multimeter, is connected to a battery 102 while the battery 102 is in or attached to a mobile device 101 such that the battery 102 is providing power to the mobile device 101. Using this setup, the energy consumed by operation of the Android browser when accessing popular web sites--such as Facebook, Amazon, and many others--was analyzed."  Using a web browser for specific social media sites is a behavioral data source because it is the user's behavior of going to specific websites that is being measured. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the interpreting a behavioral data source teaching of Nicoara because Nicoara teaches making web pages more energy efficient by tracking power usage.  See par 009.  Nicoara further teaches that webpages " inefficiently consume more of the mobile devices' power than is necessary when rendering such sites in the mobile devices' browsers."  See par 003.  Because Nicoara's teaching measures webpage data source power information with the goal of more efficiently using power, one would be motivated to modify Sanders with Nicoara.  
Sanders and Nicoara do not teach forecast of the forward market value; and a response circuit structured to adjust an operation of the machine or executing a transaction in response to the forecast of the forward market value for the energy credit for the energy resource.
Bharti teaches forecast of the forward market value; and a response circuit structured to adjust an operation of the machine or executing a transaction in response to the forecast of the forward market value for the energy credit for the energy resource in par 047: "At S1, supplier data 36 is collected and stored each time a supplier makes a bid for an outstanding offer to supply energy. Profile information is also determined, which generally includes how a supplier will react to changes in block size and price. For example, this will help determine what will happen when a required block of energy is increased from 5 MW to 10 MW, i.e., how will the supplier respond with a change in price. The profile may indicate that the supplier likes to bid $4 for a 5 MW block and $3.75 for a 10 MW block and never bids for blocks below 5 MW and over 10 MW blocks. At S2, offer details are inputted into the system, e.g., a spot contract for 10 MW is needed for a particular time. At S3, a BVI is calculated for each user. At S4, a complete set of predictor variables are determined and a profile table is built for each supplier."  Each user teaches behavioral data source.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on behavioral data source teaching of Sanders and Nicoara with the forward market teaching of Bharti because Bharti teaches that needs can be met to give more value to large value contracts.  See pars 002-003.  Because Bharti's teaching would make electricity (energy) procurement more efficient and cost effective, one would be motivated to modify Sanders and Nicoara with Bharti.  
Claim(s) 3-6, 12, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), further in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof").
Per claims 3, 12, and 17, which are similar in scope, Sanders, Nicoara, and Bharti teach the limitations of claims 1, 11, and 16, above.  Sanders does not teach the energy resource utilization requirement comprises a first energy resource, and wherein the energy credit resource of the forward market price comprises an energy credit for the first energy resource, or an energy credit for a second energy resource that can be substituted for the first energy resource.
Lof teaches a method to enhance commercial value of electric power.  See abstract.
Lof teaches the energy resource utilization requirement comprises a first energy resource, and wherein the energy credit resource of the forward market price comprises an energy credit for the first energy resource, or an energy credit for a second energy resource that can be substituted for the first energy resource in par 084: "Furthermore, a feature of the premier power is that the wind turbine facility has a coupling relationship with a virtual energy storage facility such as a hydroelectric power plant, such that the premier power is able to be handled just as conventional hydroelectric power, nuclear power or fossil fuel power "units" that are equally fungible and exchangeable in a market setting. This coupling relationship may be made with other energy sources, the suitability of which is determined by different market participants like those acting as traders dealing with at least one of the energy kinds from the following list: renewables including hydroelectric power, thermoelectric power like e.g. fossil or nuclear, combined heat and power (CHP), for example. By making premier power from wind it is possible to do forward production planning and optimization by the system operators…. Furthermore, by making power from wind turbines into a fungible form of power units, enables wind power operators to sell the electric output therefrom in a longer term, such as in options and forward contracts."  Power units teaches energy credits.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the first resource and forward market teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 4, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 3, above.  Sanders does not teach determining a substitution cost of the second energy resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second energy resource.  
Lof teaches determining a substitution cost of the second energy resource, and performing the one of adjusting the operation of the task system or executing the transaction further in response to the substitution cost of the second energy resource in par 0122: "The co-active converter provides supplementary power to that provided from the wind turbine facility when the processor 500 determines that output from the wind turbine facility is insufficient to maintain the required output voltage or frequency. Visually, this priming energy may be considered to be the equivalent of the cooperation between the hydroelectric power and the premier wind power shown in FIG. 9. Moreover, the power provided by the xM will supplement the output from the wind power resources so as to provide a guaranteed level of service that permits the operators of wind turbine facilities to enter into forward contracts. Alternatively, the combination of wind generated electric power that is supplemented with the priming power from the xM, may be used in combination with a hydroelectric power so as to be able to offer for sale "hybrid" power units, at least a portion of which include electrical power generated from wind farm, having a premier power facility."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the substitution cost teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 5, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 4, above.  Sanders does not teach determining at least a portion of the substitution cost of the second energy resource as an operational change cost for the task system.
Lof teaches determining at least a portion of the substitution cost of the second energy resource as an operational change cost for the task system 	in par 0122: "The co-active converter provides supplementary power to that provided from the wind turbine facility when the processor 500 determines that output from the wind turbine facility is insufficient to maintain the required output voltage or frequency. Visually, this priming energy may be considered to be the equivalent of the cooperation between the hydroelectric power and the premier wind power shown in FIG. 9. Moreover, the power provided by the xM will supplement the output from the wind power resources so as to provide a guaranteed level of service that permits the operators of wind turbine facilities to enter into forward contracts. Alternatively, the combination of wind generated electric power that is supplemented with the priming power from the xM, may be used in combination with a hydroelectric power so as to be able to offer for sale "hybrid" power units, at least a portion of which include electrical power generated from wind farm, having a premier power facility."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the substitution cost teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 6, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 4, above.  Sanders does not teach the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling one of the energy credit for the first energy resource or the energy credit for the second energy resource on a market for at least one of the energy credit for the first energy resource or the energy credit for the second energy resource.
Lof teaches the performing comprises executing the transaction, wherein the transaction comprises one of purchasing or selling one of the energy credit for the first energy resource or the energy credit for the second energy resource on a market for at least one of the energy credit for the first energy resource or the energy credit for the second energy resource in par 075: " By providing units of power that are available for sale, including the statistical likelihood of the reliability of providing that power, market participants in a renewable power exchange 507 may purchase the units of power from wind farm as a forward option. Market participants may include other wind farm operators such as the third party wind farm 517 who seek to increase the likelihood of delivering power for their respective contractual obligations by accumulating more power product resources." 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the executing the transaction teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 19, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 17, above.  
Sanders does not teach the behavioral data comprises energy production behavior of a supplier of the first energy resource, or energy production behavior of a supplier of the second energy resource ,
Lof teaches the behavioral data comprises energy production behavior of a supplier of the first energy resource, or energy production behavior of a supplier of the second energy resource in par 0148: "FIG. 12 is a data structure for a message format for a signal that is sent from a wind turbine operator from the processor in the premier power facilities 505 when offering a predetermined amount of power as a power unit at a predetermined period of time. The offer is made, in reference to FIG. 5, on a renewable exchange 507. As previously discussed with regard to Nord Pool, forward contract bids are provided for units of power at some time in the future, for predetermined levels and for predetermined periods of time. The present message indicates the predetermined period of time and produces a power quantity in the single message as shown in FIG. 12, along with a statistical indicator, derived from meteorological data and past performance data so as to indicate a likelihood of actually providing that quantity of power. As previously discussed, with renewable energy sources such as wind power it is a stochastic process with regard to the actual amount of power that is produced, depending on the wind speed from time to time. The statistical indicator is provided by the meteorological data source/service 513, which either is in the form of data and then interpreted by the processor 500 so as to provide a statistical indicator, or alternatively, the data is provided on a wind farm-by-wind farm basis as a meteorological data service. In the present embodiment, the message is sent in the form of an Internet protocol message to the renewable power exchange 507."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the adjusting a task system by transacting based on a data source teaching of Sanders with the behavior of a supplier teaching of Lof because Lof teaches in par 014 that methods can improve the use of windpower on a national or transnational level. See par 014.  This would make wind power more commercially viable and scalable.  This would enable different sources of power to be used reliably, which would increase energy stability and also achieve green power goals.  For these reasons, one would be motivated to modify Sanders with Lof.  
Per claim 20, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 17, above.  Sanders further teaches the adjusting the operation of the machine comprises accessing an external provider to provide at least a portion of the energy task requirement in par 0140: "The current limit load shaping activities includes a CHARGE_LIMIT where the load shaping service may take power from the grid up to the specified kW. The load shaping service must not have a net discharge to the grid, a DISCHARGE_LIMIT where the load shaping service may discharge power to the grid or other loads up to the specified kW. The load shaping service must not have a net charge from the grid, and ANY_ACTION where the load shaping service may charge or discharge as it needs to. Usually, this activity is only used when an application is trying to set a load shaping schedule? the load shaping service will replace ANY_ACTION activities with either NO_ACTION activities or one of the other limit activities."
Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al., US PGPUB 2017/0005515 A1 ("Sanders"), in view of Nicoara et al., US PGPUB 2012/0322387 A1 ("Nicoara"), further in view of Bharti et al., US PGPUB 2018/0114167 A1 ("Bharti"), further in view of Lof et al., US PGPUB 2002/0087234 A1 ("Lof"), further in view of Kirkland et al. US PGPUB 2005/0004862 A1 ("Kirkland").
Per claim 13, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 12, above.  
Sanders does not teach the behavioral data comprises merger and acquisition behavior for a source of the first energy resource, or a source for the second energy resource.
Kirkland teaches a system for monitoring a market.  See abstract,
Kirkland teaches the behavioral data comprises merger and acquisition behavior for a source of the first energy resource, or a source for the second energy resource in par 062, par 068 where mergers and acquisition information is text mined, and in par 0113 where the information is used to make a price determination.
See par 062: "When text mining tool 101 identifies a news story as one of the PERM events, it extracts key concepts from the text of news in text database 55. For a merger/acquisition event, text-mining tool 101 may extract the name of the company doing the buying, the name of the company being bought, the terms of the purchase (e.g., the purchase price offered per share), the timeframe or timeliness of the announcement (e.g., "announced today" or "announced last week"), and the time of the announcement."
See par 068: "Text-mining tool 101 may employ any now known or later developed methodologies for text mining electronic or other data. For example, text-mining tool 101 may use either a rule-based approach or a machine learning approach, each of which are well-known forms of Artificial Intelligence. A rule-based approach parses information in a sentence, and applies a system of rules for determining how to store the information. For example, a rule may parse the phrase "Company A is acquiring Company B" by applying rules to identify entities such as Company A and Company B as the participants to which this information relates. The rules may include a word recognition rule to identify any reference to "acquiring" as indicating a news story reporting a merger or acquisition, and linguistic rules to determine that Company A is the subject of the sentence and Company B is the object of the verb "is acquiring.""
See par 0113: "From the profile data in database 220, financial model 300 can decide whether to use particular techniques for determining whether current price and/or volume activity is unusual or not. For example, if the R-Squared value for an issue is not sufficiently high, it makes no sense to discount the movement of the price by the movement of a corresponding index. If there are only five days of trading data, the small amount of data would render a mean or standard deviation meaningless."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the mergers and acquisition teaching of Kirkland because Kirkland teaches that processes are formerly "highly labor intensive and require[] extensive amounts of reading time to achieve meaningful results."  Par 007.  Because Kirkland's teaching would save on labor intensive tasks, therefore performing tasks more quickly, one would be motivated to modify Sanders with Kirkland.  
Per claim 18, Sanders, Nicoara, Bharti, and Lof teach the limitations of claim 17, above.  Sanders does not teach the behavioral data comprises purchasing behavior of the machine.
Kirkland teaches the behavioral data comprises purchasing behavior of the machine in par 062: "When text mining tool 101 identifies a news story as one of the PERM events, it extracts key concepts from the text of news in text database 55. For a merger/acquisition event, text-mining tool 101 may extract the name of the company doing the buying, the name of the company being bought, the terms of the purchase (e.g., the purchase price offered per share), the timeframe or timeliness of the announcement (e.g., "announced today" or "announced last week"), and the time of the announcement."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the energy resource teaching of Sanders with the mergers and acquisition teaching of Kirkland because Kirkland teaches that processes are formerly "highly labor intensive and require[] extensive amounts of reading time to achieve meaningful results."  Par 007.  Because Kirkland's teaching would save on labor intensive tasks, therefore performing tasks more quickly, one would be motivated to modify Sanders with Kirkland.  
Therefore, claims 1-20 are rejected under 35 USC 103.  
Prior Art Made of Record
The following prior art is considered relevant but is not relied upon in the above rejection:
Budike, US PGPUB 2006/0155423 A1, teaches in par 033 that a grid system is used to trade electricity every five minutes, but capacity is traded on longer term basis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689                                                                                                                                                                                             


Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to any entity including (but not limited to) the name Strong Force that names the Applicant as Inventor.
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689